Citation Nr: 0931334	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  04-32 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1944 to 
September 1965.  The Veteran died on February [redacted], 2002.  The 
appellant was the wife of the Veteran at the time of his 
death.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which, inter alia, denied 
service connection for the cause of the Veteran's death. 

In December 2007, the Board remanded this case for additional 
development; it is again before the Board for further 
appellate review. 


FINDINGS OF FACT

1.  The Veteran died on February [redacted], 2002.  The immediate 
cause of death listed on his death certificate was 
intraventricular hemorrhage due to or a consequence of a 
motor vehicle accident.   
 
2.  The appellant was married to the Veteran at the time of 
his death.

3.  At the time of the Veteran's death, he was service-
connected for residuals of urethra stricture at a 10 percent 
disability rating and anxiety disorder at a noncompensable 
disability rating.  

4.  There is no competent medical evidence that links the 
Veteran's fatal intraventricular hemorrhage and motor vehicle 
accident to an incident or event in service or to the 
Veteran's service-connected disabilities.

CONCLUSION OF LAW

The Veteran's death was not caused by service and his 
service-connected disabilities neither caused nor contributed 
substantially or materially to the cause of the Veteran's 
death.  38 U.S.C.A. §§ 1110, 1310, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009);  38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.312 (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that for claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Consequently, here, the presence of notice of this element is 
of no consequence since it is no longer required by law.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although this notice 
was not provided until February 2008, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a Veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a predecisional adjudication of the claim 
prior to providing a section 5103(a)-compliant notice.  

In this case, the duty to notify was satisfied subsequent to 
the initial AOJ decision by way of a letter sent to the 
appellant in February 2008 that fully addressed all relevant 
notice elements.  The letter informed the appellant of what 
evidence was required to substantiate the claim(s) and of the 
appellant's and VA's respective duties for obtaining 
evidence.  In addition, the letter met the notice elements 
set out in Hupp, above.  Although the notice letter was not 
sent before the initial AOJ decision in this matter, the 
Board finds that this error was not prejudicial to the 
appellant because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim and given ample time to respond, but 
the AOJ also readjudicated the case by way of a June 2009 
supplemental statement of the case issued after the notice 
was provided.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  In addition, the appellant has 
never alleged how any timing error prevented her from 
meaningfully participating in the adjudication of her claim.  
As such, the appellant has not established prejudicial error 
in the timing of VA notice.  See Shinseki v. Sanders / 
Simmons, 129 S. Ct. 1696 (2009). (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports, non-VA medical records and 
lay statements have been associated with the record.  The 
Board notes that the AOJ attempted to obtain medical records 
from the Veteran's final hospitalization at Cape Fear Valley 
Medical Center but was informed that they would not accept 
the request.  The AOJ informed the appellant of this in a 
December 2003 letter.  The appellant submitted the Final 
Summary regarding the Veteran's stay at Cape Fear Valley 
Medical Center.  Finally, the appellant submitted a statement 
dated February 20, 2008, in which she asserted that the VA 
had all of the medical evidence from the VA medical centers 
which treated the Veteran.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a claim for benefits, there are four factors 
for consideration.  These four factors are: (1) whether there 
is competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In reference to the contentions advanced on appeal, there is 
no evidence of any in-service diagnosis of or treatment for 
hypertension, no in-service treatment for a heart murmur or 
evidence that a his heart murmur was aggravated during 
service and no evidence that the Veteran's service-connected 
anxiety disorder caused him to take excessive medication in 
the days preceding his death.  In this regard, the Board 
finds that obtaining a medical opinion to determine whether 
these conditions were related to the Veteran's death is not 
warranted.  

Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

To establish service connection for the cause of the 
Veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312; 
Ruiz v. Gober, 10 Vet. App. 352 (1997).  In short, the 
evidence must show that a service-connected disability was 
either the principal cause or a contributory cause of death.  

For a service-connected disability to be the principal 
(primary) cause of death it must singly or with some other 
condition be the immediate or underlying cause or be 
etiologically related.  A contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether the service-connected disability was a 
contributory cause of the death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

The Veteran died on February [redacted], 2002.  The immediate cause of 
death listed on his death certificate was intraventricular 
hemorrhage due to or a consequence of a motor vehicle 
accident.  The appellant was married to the Veteran at the 
time of his death.  At the time of the Veteran's death, he 
was service-connected for residuals of urethra stricture at a 
10 percent disability rating and anxiety disorder at a 
noncompensable disability rating.  There is no competent 
medical evidence that links the Veteran's fatal 
intraventricular hemorrhage and motor vehicle accident to an 
incident or event in service or to the Veteran's service-
connected residuals of urethra stricture or anxiety disorder.  

The appellant has set forth three contentions with regard to 
the Veteran's death and its relation to service.  First, the 
appellant contends that the Veteran's service-connected 
anxiety disorder caused him to take too much Coumadin in the 
days following his accident and before his death.  Second, 
the appellant contends that the Veteran's intraventricular 
hemorrhage could have related to heart problems which began 
in service and could have caused his motor vehicle accident.  
Finally, the appellant contends that the Veteran had 
cardiovascular disease which began in or was aggravated by 
service, based upon the incidence of high blood pressure 
readings and a heart murmur in service.

The Board notes that the Veteran was previously denied 
service connection for hypertension and a heart mummer with 
status post coronary artery bypass grafting and heart valve 
replacement.  However, a claim for service connection for 
cause of death is treated as an original claim by the 
survivor, independent of claims for service connection 
brought by the Veteran during his lifetime, and unprejudiced 
by any adjudications concerning such claims. See 38 C.F.R. § 
20.1106.  See also Stoll v. Nicholson, 401 F.3d 1375, 1380 
(Fed. Cir. 2005); Kane v. Principi, 17 Vet. App. 97 (2003).

The Veteran's service treatment records show that, in May 
1946, the Veteran was found to have a slight systolic murmur 
at the apex, heard best after exercise.  A May 1946 
echocardiograph report shows that the results were within 
normal limits.  His blood pressure was 110/88.  The 
impression was neurocirculatory asthenia.  A May 1951 Report 
of Medical Examination reflects a normal heart examination.  
His blood pressure was 122/82.  A June 1952 Report of Medical 
Examination shows that the Veteran had a soft systolic murmur 
at the apex, which disappeared during exercise.  It was noted 
to be not considered disabling.  His blood pressure was 
118/80.  A May 1955 Report of Medical Examination reflected a 
normal heart examination.  His blood pressure was 130/78.  
August 1955 service treatment records show that the Veteran's 
blood pressure was 140/90 and 150/100.  A November 1960 
electrocardiogram report shows that the results were normal.  
Service treatment records refect that, in August 1961, the 
Veteran was admitted to the hospital.  He reported several 
spells during which he had a fluttering feeling in his chest 
and nearly passed out.  Upon examination, the Veteran's blood 
pressure was 160/110 and 150/100.  There was a grade III 
systolic murmur heard at the apex, transmitted to the axilla 
and left sternal border.  The initial impression was anxiety, 
labile, hypertension and mitral insufficiency could not be 
ruled out.  The examiner noted that an examiner from the 
neuropsychiatric service indicated that the Veteran had 
anxiety reaction.  His slightly elevated blood pressure upon 
admission was checked on bedrest and no medication, his blood 
pressure was down to normal from then on.  He was reassured 
that there was no disease of the heart.  He was discharged at 
the end of August with a diagnosis of anxiety reaction.  A 
June 1964 service treatment record shows that the Veteran's 
blood pressure was 150/100.  The examiner noted that the 
etiology of the murmur was uncertain at the time, although an 
organic cause was a good possibility.  The Veteran 
demonstrated slight hypertension, which had been thought to 
be labile in type in the past and which may well be true.  
The examiner noted that other considerations could be a 
mitral insufficiency, intra-atrial or intraventricular septal 
defect or aortic stenosis, although the physical findings did 
not fit any of these diagnoses.  In November 1964, the 
Veteran underwent another electrocardiogram.  The report 
reflected that the examination was within normal limits.  The 
Veteran's November 1964 retirement Report of Medical 
Examination reflects a normal heart.  His blood pressure was 
134/90.  On his Report of Medical History, the Veteran that 
he did not have high or low blood pressure, palpitation or 
pounding of the heart, pain or pressure in his chest or 
shortness of breath.  

VA medical records showing treatment starting in 1965 do not 
reflect any diagnosis of hypertension or a heart condition 
until the early 1980's.  A July 1979 medical record shows 
that the Veteran gave a history of a labile blood pressure.  
A June 1981 VA medical record shows that the Veteran's blood 
pressure readings were 190/100 and 180/100.  The examiner 
noted that the Veteran had a history of intermittent high 
blood pressure, and that the Veteran reported that chest 
pains were coming more frequently, with tingling of left 
extremity and no associated nausea.  The assessment was 
anxiety and muscle pain.  An October 1984 VA medical record 
shows that the Veteran was diagnosed with hypertension and 
history of a heart murmur, with aortic stenosis by physical 
examination.  October 1987 VA medical records show that the 
Veteran complained of chest pain.  An October 1989 VA medical 
record shows that the Veteran reported that he had a cardiac 
catheterization three to four years earlier.  The impression 
was an asymptomatic heart murmur with aortic stenosis and 
mitral regurgitation.  In September 1990, the Veteran was 
seen in the emergency room with chest pain.  Records reflect 
that the Veteran had a heart attack and underwent a coronary 
artery bypass graft.  VA medical records through April 1992 
show ongoing treatment for his essential hypertension and 
coronary artery disease, status post coronary artery bypass 
graft with St. Jude's prosthetic.  

A July 1992 examination report shows that the examiner noted 
that the Veteran had started having trouble with heart 
murmurs and blood pressure elevation in about 1955 or 1960.  
He had been on treatment for hypertension.  He had a heart 
attack in 1990 and later the same month of September, he had 
a coronary artery bypass graft and also a valve replacement.  
Since the operation, he reported swelling in his left leg.  
The examiner noted that he apparently had a non-biologic 
replacement and has had to be careful about catheterizations 
since that time to avoid bloodstream infections.  Upon 
examination, the Veteran complained of upper chest pain which 
be believes was due to the medial sternotomy, and the 
nuisance of having to catheterize himself every day, to treat 
his urethral strictures.  The Veteran had blood pressure 
readings of 150/80, 165/80 and 160/80.  There were systolic 
murmurs at all valve areas.  There was a healed median 
sternotomy incision.  There were systolic bruits at both 
carotid arteries.  

A February 2002 Final Summary report from the Cumberland 
County Hospital System in Fayetteville, North Carolina shows 
that the Veteran was involved in a motor vehicle accident on 
January [redacted], 2002.  He was seen at a hospital elsewhere with 
the initial injury being only a clavicular fracture.  The 
Veteran was discharged home under his own recognizance.  Over 
a period of the next 24 to 48 hours, the Veteran had mental 
status changes and returned to the emergency room with his 
wife.  The Veteran's wife stated that, since his accident, he 
had been somewhat confused and had been taking an increase in 
the amount of his medications, including Coumadin.  She was 
unable to quantify how much he had taken.  A computed 
tomography (CT) scan of the Veteran's head revealed that the 
Veteran had a large left intraventricular bleed with his 
initial international normalized ratio being six and his 
prothrombin time being 30.  Upon examination, the Veteran was 
arousable to verbal stimuli; however, he was only oriented 
times one with right-sided paresis of the upper and lower 
extremities.  Attempts were made at correcting his 
coagulopathy and he was given fresh frozen plasma and vitamin 
K.  Over the next period of 24 hours, the Veteran continued 
to deteriorate with a repeat CT scan showing enlargement of 
the intraventricular bleed, which then extended to the right 
ventricular system.  The Veteran continued to deteriorate 
over the next several hours despite attempts at completely 
reversing the Coumadin effect, which were only partially 
successful.  The Veteran required intubation and mechanical 
ventilation for the first 24 hours, following which he then 
became hypotensive and had no evidence of neurologic function 
following evaluation by the neurosurgical team.  The Veteran 
was made a do not resuscitate and allowed to expire on 
February [redacted], 2002, secondary to a massive intraventricular 
bleed.

The Board finds that, based upon the evidence of record, 
there is no competent medical evidence which links the 
Veteran's fatal intraventricular hemorrhage and motor vehicle 
accident to his time in service or to a service-connected 
disability.  To establish service connection for the cause of 
the Veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  A 
service-connected disability must have aided or lent 
assistance to the production of death, or there must be 
evidence that there was a causal connection between the 
service-connected disability and the cause of the Veteran's 
death.  38 C.F.R. § 3.312.

As to the appellant's contention that the Veteran's service-
connected anxiety disorder caused him to take too much 
Coumadin in the days following his accident and before his 
death, the Board notes that there is no medical evidence to 
support this claim.  The examiners who treated the Veteran in 
the last days of his life did not indicate that the Veteran's 
service-connected anxiety disorder was in any way linked to 
the amount of Coumadin that the Veteran had taken, which 
indeed was not quantifiable.  With no medical evidence to 
support such a causal connection, the Board is unable to 
grant service connection upon this basis.  Id.

In terms of the appellant's second contention, that the 
Veteran's intraventricular hemorrhage could have caused his 
motor vehicle accident, again, there is no evidence that the 
Veteran's intraventricular hemorrhage preceded his motor 
vehicle accident.  The evidence of record shows that the 
Veteran developed symptoms in the days following his motor 
vehicle accident.  In fact, his death certificate reflects 
that his immediate cause of death was intraventricular 
hemorrhage due to or a consequence of a motor vehicle 
accident.  As such, the Board finds that there is no evidence 
to support this contention.  Id.

Finally, the appellant contends that the Veteran had 
cardiovascular disease which began in or was aggravated by 
service, based upon the incidence of high blood pressure 
readings and a heart murmur in service.  The Board notes that 
the July 1992 VA examiner indicated that the Veteran began 
having problems with a heart murmur and elevated blood 
pressure in 1955 or 1960, during which time the Veteran was 
in service.  However, the evidence of record does not support 
such a finding.  While the Veteran's service treatment 
records do note his heart murmur, there is no evidence that 
his condition worsened over the time he was in service of 
that his heart mummer lead to a heart condition.  In 
addition, while the evidence shows he had some high blood 
pressure readings, the Veteran was not diagnosed or treated 
for hypertension while in the service or within one year of 
his discharge.  

The Veteran's in-service echocardiograph reports showed that 
the results were within normal limits.  His Reports of 
Medical Examination reflected normal heart examinations.  In 
August 1961, the Veteran was admitted to the hospital, 
reporting spells during which he had a fluttering feeling in 
his chest and nearly passed out; however this was found to be 
related to anxiety reaction.  His slightly elevated blood 
pressure upon admission was checked on bedrest and his blood 
pressure was down to normal from then on.  The Veteran's 
November 1964 retirement Report of Medical Examination 
reflected a normal heart.  His blood pressure was 134/90.  On 
his Report of Medical History, the Veteran that he did not 
have high or low blood pressure, palpitation or pounding of 
the heart, pain or pressure in his chest or shortness of 
breath.  

As noted above, these records do not show that the Veteran 
was treated for or diagnosed with hypertension or a heart 
condition while in service.  The first post-service evidence 
of a heart condition or hypertension is in the early 1980's, 
about 15 years after the Veteran's discharge from service.  
While the records show that the Veteran has received ongoing 
treatment for these problems since that time, including a 
coronary artery bypass graft following a heart attack in 
September 1990, there is no evidence that these conditions 
are related to service or his preexisting heart murmur.  
There is no evidence in the record that he had anything more 
than a mild heart murmur or an intermittent high blood 
pressure until the early 1980's.  As such, there is no 
evidence of a causal connection between his time in service 
and his fatal intraventricular hemorrhage.  As such, service 
connection for the Veteran's cause of death, as related to 
service, is not warranted.  Id.

In this case, there is no evidence which provides the needed 
link between his time in service or his service-connected 
disabilities.  Therefore, service connection for the cause of 
the Veteran's death is not warranted.  Id.

Accordingly, service-connection for the cause of the 
Veteran's death is denied as the evidence fails to establish 
that the Veteran's fatal conditions were related to service.  
Since the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).





ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


